Title: To James Madison from Stephen Pleasonton, 27 January 1817
From: Pleasonton, Stephen
To: Madison, James


        
          Sir,
          Jany. 27, 1817.
        
        The Secretary of State has directed me to submit to you the propriety of nominating to the Senate the following persons, viz
        Henry Wilson, of Maryland, at present the Consul at L’ Orient, to be Consul of the UStates at Nantz, vice, D. Strobel, resigned.
        Edward Church, of Kentucky, to be Consul at L’ Orient.
        John B. Frazier, of Massacts, to be Consul for the Island of Curracao.
        Stephen Bradley, v Comr. under Mr. Van ness
        Wa/Ns Henry Preble, of Massacts, to be Consul at Genoa.
        John O Sullivan, of New York, to be Consul at Mogadore, in the Empire of Morocco.
        I have the honor to be with perfect respect Sir, your ob Set.
        
          S. Pleasonton
        
      